Citation Nr: 1530740	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  09-25 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel







INTRODUCTION

The Veteran served on active duty from March 1965 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In a November 2013 decision, the Board denied the Veteran's claim to reopen his previously denied claim of entitlement to service connection for PTSD.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In a March 2015 Memorandum Decision, the Court reversed the Board's November 2013 decision, reopened the Veteran's service connection claim, and remanded the matter for appropriate action.

In an April 2015 letter, the Board provided the Veteran and his representative the opportunity to submit additional evidence and argument in support of the appeal.  The Veteran's representative responded in May 2015.

As will be explained below, the issue of entitlement to service connection for PTSD is being reopened herein.  The underlying issue of service connection will be addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  In an unappealed December 2006 decision, the Board denied the Veteran's claim of entitlement to service connection for PTSD.

2.  Pursuant to the Court's Memorandum Decision dated March 2015, additional evidence received since the December 2006 Board decision is neither cumulative nor redundant as to the issue of entitlement to service connection for PTSD, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 2006 Board decision, which denied service connection for PTSD, is final.  38 U.S.C.A. §§ 7104 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  The evidence received since the December 2006 Board decision is new and material as to the issue of service connection for PTSD, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a December 2006 decision, the Board denied the Veteran's claim of entitlement to service connection for PTSD.  The Veteran was notified in writing of the Board's determination and his appellate rights but did not appeal.  Hence, the December 2006 Board decision is final.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.302, 20.1103.

As indicated above, the Veteran filed a claim to reopen his previously denied claim of entitlement to service connection for PTSD, which was denied in a November 2013 Board decision.  He appealed the denial to the Court.  In a March 2015 Memorandum Decision, the Court determined that the Veteran had submitted new and material evidence sufficient to reopen the PTSD claim; specifically, lay statements from the Veteran's brother, Mr. R.N., and his friend, Mr. H.C.  Thus, the Court reversed the November 2013 Board decision and ordered that the Veteran's claim of entitlement to service connection for PTSD be reopened.  Accordingly, pursuant to the March 2015 Memorandum Decision, the standards under 3.156(a) have been met and the claim is reopened.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Shade v. Shinseki, 24 Vet. App. 110 (2010).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened.


REMAND

Initially, the Board observes that, in the March 2015 Memorandum Decision, the Court ordered this matter to be remanded in order for the AOJ to conduct a de novo review of the merits of service connection for PTSD.  Accordingly, this must be accomplished.

Moreover, for the reasons expressed below, the Board finds that further development of the Veteran's claim is required upon remand.

In this matter, the Veteran asserts entitlement to service connection for PTSD based upon military sexual trauma.  Specifically, he contends that he was sexually assaulted by fellow soldiers while he was confined to the stockade during his military service.  See, e.g., the VA psychological assessment dated July 2001.

The regulations provide instructions in regard to claims involving service connection for PTSD due to personal assault.  See 38 C.F.R. § 3.304(f)(5) (2014).  While this claim was pending, 38 C.F.R. § 3.304(f) was amended in July 2010 to add a subsection to the regulation in regard to the evidentiary standard for establishing the required in-service stressor for claims involving a veteran's fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39,843-39,852 (July 13, 2010).  A correction was published to establish the effective date of the amendment as of July 13, 2010.  See 75 Fed. Reg. 41,092 (July 15, 2010).  The change in regulation did add a new subsection 38 C.F.R. § 3.304(f)(3) and required the renumbering of the existing subsections.  Thus, the applicable subsection relating to personal assault was renumbered as 38 C.F.R. § 3.304(f)(5).  No substantive change was made to the pertinent regulation relating to personal assault cases.
The Veteran initially claimed service connection for a psychiatric disability as having its onset in service.  A February 1993 private hospital report noted a thirteen year history of anxiety and depression related to his losing a good job with the railroad after a confrontation with three white co-workers.  His claim of service connection was denied in August 1993.  The Board denied the claim in September 1996.  A December 1998 clinical report noted that the Veteran served in the Republic of Viet Nam during active duty (he actually had service in Europe during the Viet Nam Era).  He was diagnosed with PTSD related to the incident during which he was fired from his railroad job after service.  In September 2000, the Veteran filed a claim of service connection for PTSD.  In a stressor statement received in February 2001, the Veteran claimed that his stressor was being arrested for stealing a lawn mower and being restricted to the stockade.  

The Veteran was diagnosed with PTSD and major depressive disorder in the July 2001 VA psychological assessment.  In an October 2003 statement, a private physician indicated that she had been treating the Veteran since 1998.  She concluded that the Veteran carried a diagnosis of PTSD connected to a traumatic event experienced during his military service.  In a second statement dated October 2004, the same private physician explained that, at the time she evaluated the Veteran and diagnosed PTSD, she did not have the July 2001 VA assessment, which described the circumstances surrounding his traumatic experience in the military service.  The physician stated that, in the Veteran's mind, it was more acceptable to talk about job discrimination than about being forced to perform a homosexual act.  

In support of his claim, the Veteran has also submitted two lay statements from his brother, who indicated that the Veteran told him about the circumstances surrounding his in-service sexual assault.  See the statement of Mr. R.N. dated January 2003.  The Veteran's brother also detailed the Veteran's behavioral changes following his military service.  See the statement of Mr. R.N. dated July 2008.  Additionally, the Veteran submitted a lay statement from his friend, Mr. H.C., who reported that he has known the Veteran for over sixty years.  Mr. H.C. detailed the behavioral changes he noticed in the Veteran after his military discharge.  See the statement of Mr. H.C. dated July 2009.

The Veteran has not been afforded a VA examination as to the pending claim.  Accordingly, the Board concludes that a VA examination is necessary to address whether the Veteran suffers from PTSD that is due to military sexual trauma.  See Charles v. Principi, 16 Vet. App. 270 (2002); see also 38 C.F.R. § 3.159(c)(4) (2014) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim); see also Colvin v. Derwinski, 1 Vet. App. 191 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  A remand for a new VA examination should therefore be accomplished in order to address this outstanding question with respect to the Veteran's claimed PTSD.

On remand, any previously unobtained ongoing relevant medical records should be procured and associated with the Veteran's claims file.  38 U.S.C.A. § 5103A(c) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records dating from August 2010.

2. After completing all of the development actions requested above, schedule the veteran for a VA psychiatric examination.  With regard to the veteran's claimed physical assault, the examiner should indicate whether any behavioral changes that occurred at or close in time to the alleged stressor incidents could possibly indicate the occurrence of one or more of the alleged in-service stressors.  The claims folder, including this remand and any relevant records contained in the Virtual VA and VBMS systems, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

All pertinent testing (including psychological testing) deemed necessary should be accomplished, and the results of any such studies should be included in the examination report.  If a diagnosis of PTSD is deemed appropriate, the examiner should specify (1) whether each alleged stressor found to be established by the record was sufficient to produce PTSD; and (2) whether it is at least as likely as not that there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record and found sufficient to produce PTSD by the examiner.  The examiner is requested to provide detailed medical analysis and interpretation of the diagnoses found present on examination in light of all the evidence of record for the purpose of addressing whether any behavioral changes that occurred at or close in time to the alleged stressor incidents suggest the occurrence of one or more of the alleged in-service stressors.

In rendering his/her opinion, the examiner should address the history of psychiatric treatment, including the diagnoses of PTSD due to military sexual trauma, described above.  While the Veteran has not been a reliable historian (see changes in his statements regarding the date of onset and the nature of stressors causing his emotional problems described above), the examiner should address the lay statements submitted by the Veteran's brother, Mr. R.N., and friend, Mr. H.C., also referenced above.  

For any psychiatric disability other than PTSD diagnosed since May 2008, the examiner should indicate whether it at least as likely as not (50 percent probability or more) had its onset in service, had its onset in the year immediately following service (in the case of any currently diagnosed psychosis), or is otherwise related to service.  The examiner must provide reasons for each opinion given.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. 

3. Thereafter, readjudicate the claim on appeal on a de novo basis.  If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 



appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


